Exhibit 10.1

 

EXECUTION COPY       

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
April 9, 2009, by and among Deerfield Capital Corp., a Maryland corporation (the
“Company “), and Pegasus Deerfield (AIV), LLC (the “Investor “).

 

WHEREAS, the Investor and the Company desire to enter into this Agreement to
provide for certain rights relating to the registration of shares of Common
Stock;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.               DEFINITIONS.  The following capitalized terms used herein have
the following meanings:

 

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time in accordance with its terms.

 

“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

 

“Company” is defined in the preamble to this Agreement.

 

“Demand Registration” is defined in Section 2.1.1.

 

“Demanding Holder” is defined in Section 2.1.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

 

“Form S-3” is defined in Section 2.3.

 

“Form S-3 Registration” is defined in Section 2.3.

 

“Indemnified Party” is defined in Section 4.3.

 

“Indemnifying Party” is defined in Section 4.3.

 

“Investor” is defined in the preamble to this Agreement.

 

“Investor Indemnified Party” is defined in Section 4.1.

 

“Investor Parties” means, collectively, the Investor and the transferees of the
Investor to whom rights and obligations under this Agreement are assigned by the
Investor in accordance with Section 6.2.

 

1

--------------------------------------------------------------------------------


 

“Majority-in-Interest” is defined in Section 2.1.1.

 

“Maximum Number of Securities” is defined in Section 2.1.4.

 

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

 

“Piggy-Back Registration” is defined in Section 2.2.1.

 

“Pro Rata” is defined in Section 2.1.3.

 

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a Registration Statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such Registration Statement becoming
effective.

 

“Registrable Securities” means (i) all of the shares of Common Stock, and the
shares of Common Stock issuable pursuant to the exercise of a Warrant, owned or
held by the Investor Parties, and (ii) any shares of capital stock or other
securities of the Company issued as a dividend or other distribution with
respect to or in exchange for or in replacement of any of the Registrable
Securities described in (i) above; provided, however, that, as to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when: (a) a Registration Statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been sold, transferred, disposed of or exchanged pursuant to such
Registration Statement; (b) such securities shall have been otherwise
transferred, new certificates for them not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of them shall not require registration under the Securities Act;
(c) such securities shall have ceased to be outstanding, or (d) such securities
are saleable under Rule 144 of the Securities Act without regard to any volume
limitation requirements under Rule 144 of the Securities Act.

 

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of Registrable
Securities (other than a registration statement on Form S-4 or Form S-8, or
their successors, or any registration statement covering only securities
proposed to be issued in exchange for securities or assets of another entity).

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
act, and the rules and regulations of the Commission promulgated thereunder, all
as the same shall be in effect at the time.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 

“Warrant A” means the warrant exercisable for 2,500,000 shares of Common Stock
at a price per share of $4.25 held by the Investor and issued on April 9, 2009.

 

2

--------------------------------------------------------------------------------


 

“Warrant B” means the warrant exercisable for 500,000 shares of Common Stock at
a price per share of $10.00 held by the Investor and issued on April 9, 2009.

 

“Warrant” or “Warrants” means, respectively, Warrant A or Warrant B as the
context requires, and Warrant A and Warrant B together.

 

2.               REGISTRATION RIGHTS.

 

2.1 Demand Registration.

 

2.1.1 Request for Registration.  At any time and from time to time, the holders
of a majority-in-interest of the Registrable Securities held by the Investor
Parties in respect of a Warrant (determined on a fully diluted basis, and
assuming the issuance of all Registrable Securities underlying such Warrant, the
“Majority-in-Interest “), may make a written demand for registration under the
Securities Act of all or part of their Registrable Securities (a “Demand
Registration “).  Any such demand for a Demand Registration shall specify the
number of shares of Registrable Securities proposed to be sold and the intended
method(s) of distribution thereof.  The Company shall promptly notify all
Investor Parties holding Registrable Securities of such demand, and each
Investor Party who wishes to include all or a portion of such Investor Party’s
Registrable Securities in the Demand Registration (each such Investor Party
including Registrable Securities in such registration, a “Demanding Holder “)
shall so notify the Company within fifteen (15) days after the receipt by the
Investor Party of the notice from the Company.  Upon any such request, the
Demanding Holders shall be entitled to have their Registrable Securities
included in the Demand Registration, subject to Section 2.1.4 and the provisos
set forth in Section 3.1.1.  The Company shall not be obligated to effect more
than two (2) Demand Registrations under this Section 2.1.1 in respect of the
Registrable Securities underlying each Warrant (i.e., an aggregate of four
(4) Demand Registrations in total); provided, however, that the Company shall
not be obligated to cause the Registration Statement with respect to any such
Demand Registration to become effective at any time prior to the date that is
two years following the Initial Closing Date (as defined in the Warrants).

 

2.1.2 Effective Registration.  A registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration registering all of the Registrable
Securities specified in the notice received pursuant to Section 2.1.1,
determined on the basis described in Section 2.1.1, has been declared effective
and the Company has complied with all of its obligations under this Agreement
with respect thereto;  provided,  however, that if, after such Registration
Statement has been declared effective, the offering of Registrable Securities
pursuant to a Demand Registration is interfered with by any stop order or
injunction of the Commission or any other governmental agency or court, the
Registration Statement with respect to such Demand Registration will be deemed
not to have been declared effective, unless and until, (i) such stop order or
injunction is removed, rescinded or otherwise terminated, and (ii) a
Majority-in-Interest of the Demanding Holders thereafter elects to continue the
offering.

 

2.1.3 Reduction of Offering.  If the Company chooses to engage in an
underwritten public offering of a Demand Registration and if the managing
Underwriter or Underwriters for a Demand Registration that is to be an
underwritten offering advises the Company and the

 

3

--------------------------------------------------------------------------------


 

Demanding Holders in writing that the dollar amount or number of Registrable
Securities which the Demanding Holders desire to sell, taken together with all
other shares of Common Stock or other securities which the Company desires to
sell and the shares of Common Stock or other securities, if any, as to which
registration has been requested pursuant to written contractual piggy-back
registration rights held by other stockholders of the Company who desire to
sell, exceeds the maximum dollar amount or maximum number of securities that can
be sold in such offering without adversely affecting the proposed offering
price, the timing, the distribution method, or the probability of success of
such offering (such maximum dollar amount or maximum number of securities, as
applicable, the “Maximum Number of Securities “), then the Company shall include
in such registration: (i) first, the Registrable Securities as to which Demand
Registration has been requested by the Demanding Holders and the Registrable
Securities, if any, as to which a Piggy- Back Registration has been requested by
Investor Parties pursuant to Section 2.2.1 (pro rata in accordance with the
number of securities that each such Person has requested be included in such
registration, regardless of the number of securities held by each such Person
(such proportion is referred to herein as “Pro Rata “)) that can be sold without
exceeding the Maximum Number of Securities; (ii) second, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clause
(i), the shares of Common Stock or other securities that the Company desires to
sell that can be sold without exceeding the Maximum Number of Securities;
(iii) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (i) and (ii), the shares of Common Stock or
other securities for the account of other Persons that the Company is obligated
to register pursuant to written contractual arrangements with such Persons and
that can be sold without exceeding the Maximum Number of Securities.

 

2.1.4 Withdrawal.  If a Majority-in-Interest of the Demanding Holders
disapproves of the terms of any underwriting or are not entitled to include all
of their Registrable Securities in any offering, such Majority-in-Interest of
the Demanding Holders may elect to withdraw from such offering by giving written
notice to the Company and the Underwriter or Underwriters of their request to
withdraw prior to the effectiveness of the Registration Statement filed with the
Commission with respect to such Demand Registration.  If the
Majority-in-Interest of the Demanding Holders withdraws from a proposed offering
relating to a Demand Registration, then such registration shall not count as a
Demand Registration provided for in Section 2.1.1. Notwithstanding any such
withdrawal, the Company shall pay all expenses incurred by the holders of
Registrable Securities in connection with such Demand Registration or proposed
offering as provided in Section 3.3.

 

2.2         Piggy-Back Registration.

 

2.2.1 Piggy-Back Rights.  If at any time the Company proposes to file a
Registration Statement under the Securities Act with respect to an offering of
equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into, equity securities, by the Company for its
own account or for stockholders of the Company for their account (or by the
Company and by stockholders of the Company including, without limitation,
pursuant to Section 2.1 or 2.3), other than a Registration Statement (i) filed
in connection with any employee stock option or other benefit plan, (ii) for an
exchange offer or offering of securities solely to the Company’s existing
stockholders, (iii) for an offering of debt that is convertible into equity
securities of the Company, or (iv) for a dividend reinvestment plan, then the
Company shall

 

4

--------------------------------------------------------------------------------


 

(x) give written notice of such proposed filing to the holders of all
Registrable Securities as soon as practicable but in no event less than ten
(10) days before the anticipated filing date, which notice shall describe the
amount and type of securities to be included in such offering, the intended
method(s) of distribution, and the name of the proposed managing Underwriter or
Underwriters, if any, of the offering, and (y) offer to the holders of all
Registrable Securities in such notice the opportunity to register the sale of
such number of Registrable Securities as such holders may request in writing
within ten (10) days following receipt of such notice (a “Piggy-Back
Registration “).  The Company shall cause such Registrable Securities to be
included in such registration and shall use its reasonable best efforts to cause
the managing Underwriter or Underwriters of a proposed underwritten offering to
permit the Registrable Securities requested to be included in a Piggy-Back
Registration on the same terms and conditions as any similar securities of the
Company and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof. 
All holders of Registrable Securities proposing to distribute their securities
through a Piggy-Back Registration that involves an Underwriter or Underwriters
shall enter into an underwriting agreement in customary form with the
Underwriter or Underwriters selected for such Piggy-Back Registration.

 

2.2.2 Reduction of Offering.  If the managing Underwriter or Underwriters for a
Piggy-Back Registration that is to be an underwritten offering advises the
Company and the holders of Registrable Securities in writing that the dollar
amount or number of securities which the Company desires to sell, taken together
with shares of Common Stock or other securities, if any, as to which
registration has been demanded pursuant to written contractual arrangements with
Persons other than the holders of Registrable Securities hereunder, the
Registrable Securities as to which registration has been requested under this
Section 2.2, and the shares of Common Stock or other securities, if any, as to
which registration has been requested pursuant to the written contractual
piggy-back registration rights of other stockholders of the Company, exceeds the
Maximum Number of Securities, then the Company shall include in any such
registration:

 

i.  If the Registration is a Demand Registration or a Form S-3 Registration, the
provisions of Section 2.1.3 shall apply and references to Demand Registration in
Section 2.1.3 shall be deemed to refer to a Form S-3 Registration as required;

 

ii.  If the registration is undertaken for the Company’s account: (A) first, the
shares of Common Stock or other securities that the Company desires to sell that
can be sold without exceeding the Maximum Number of Securities; (B) second, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clause (A), the shares of Common Stock or other securities, if any,
that are Registrable Securities, as to which registration has been requested
pursuant to the applicable written contractual piggy-back registration rights of
such security holders, Pro Rata, that can be sold without exceeding the Maximum
Number of Securities; and (C) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A) and (B), the
shares of Common Stock or other securities for the account of other Persons that
the Company is obligated to register pursuant to written contractual piggy-back
registration rights with such Persons and that can be sold without exceeding the
Maximum Number of Securities; and

 

iii.  If the registration is a “demand” registration undertaken at the demand of
Persons other than the holders of Registrable Securities pursuant to written
contractual arrangements with

 

5

--------------------------------------------------------------------------------


 

such Persons, (A) first, the shares of Common Stock or other securities for the
account of the demanding Persons that can be sold without exceeding the Maximum
Number of Securities; (B) second, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clause (A), the shares of
Common Stock or other securities comprised of Registrable Securities, Pro Rata,
as to which registration has been requested pursuant to the terms hereof, that
can be sold without exceeding the Maximum Number of Securities; (C) third, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (A) and (B), the shares of Common Stock or other securities
that the Company desires to sell that can be sold without exceeding the Maximum
Number of Securities; and (D) fourth, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A), (B) and (C),
the shares of Common Stock or other securities for the account of other Persons
that the Company is obligated to register pursuant to written contractual
arrangements with such Persons, that can be sold without exceeding the Maximum
Number of Securities.

 

2.2.3 Withdrawal.  Any holder of Registrable Securities may elect to withdraw
such holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to the Company of such request to withdraw
prior to the effectiveness of the Registration Statement.  The Company (whether
on its own determination or as the result of a withdrawal by Persons making a
demand pursuant to written contractual obligations) may withdraw a Registration
Statement at any time prior to the effectiveness of the Registration Statement. 
Notwithstanding any such withdrawal, the Company shall pay all expenses incurred
by the holders of Registrable Securities in connection with such Piggy-Back
Registration as provided in Section 3.3.

 

2.3 Registrations on Form S-3.  Any Investor Party may at any time and from time
to time, request in writing that the Company register (a “Form S-3 Registration
“) the resale of any or all of such Investor Party’s Registrable Securities on
Form S-3 or any similar short-form registration which may be available at such
time (“Form S-3 “).  Upon receipt of such written request, the Company will
promptly give written notice of the proposed registration to all other holders
of Registrable Securities that are Investor Parties, and, as soon as practicable
thereafter, subject to the provisions on Section 2.2, effect the registration of
all or such portion of such holder’s or holders’ Registrable Securities as are
specified in such request, together with all or such portion of the Registrable
Securities or other securities of the Company, if any, of any other holder or
holders that are Investor Parties joining in such request as are specified in a
written request given within fifteen (15) days after receipt of such written
notice from the Company;  provided,  however, that the Company shall not be
obligated to effect any such registration pursuant to this Section 2.3 (i) if
Form S-3 is not available for such offering, (ii) if the holders of the
Registrable Securities, together with the holders of any other securities of the
Company entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) at any aggregate price to the
public of less than $500,000, or (iii) at any time prior to the date that is two
years following the Initial Closing Date (as defined in the Warrants). 
Registrations effected pursuant to this Section 2.3 shall not be counted as
Demand Registrations effected pursuant to Section 2.1.

 

3.               REGISTRATION PROCEDURES.

 

3.1 Filings; Information.  Whenever the Company is required to effect the
registration of any

 

6

--------------------------------------------------------------------------------


 

Registrable Securities pursuant to Section 2, the Company shall use its
reasonable best efforts to effect the registration and sale of such Registrable
Securities in accordance with the intended method(s) of distribution thereof as
expeditiously as practicable, and in connection with any such request:

 

3.1.1 Filing Registration Statement.  The Company shall, as expeditiously as
possible and in any event within forty-five (45) days after receipt of a request
for a Demand Registration pursuant to Section 2.1, prepare and file with the
Commission a Registration Statement on any form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the sale of all Registrable Securities to be registered
thereunder in accordance with the intended method(s) of distribution thereof,
and shall use its reasonable best efforts to cause such Registration Statement
to become and remain effective for the period required by Section 3.1.3; 
provided,  however, that the Company shall have the right to defer any Demand
Registration for up to sixty (60) days, and any Piggy-Back Registration for such
period as may be applicable to deferment of any demand registration to which
such Piggy-Back Registration relates, in each case if the Company shall furnish
to the holders a certificate signed by the Chief Executive Officer or Chairman
of the Board of the Company stating that, in the good faith judgment of the
Board of Directors of the Company, it would be materially detrimental to the
Company and its stockholders for such Registration Statement to be effected at
such time;  provided further,  however, that the Company shall not have the
right to exercise the right set forth in the immediately preceding proviso more
than once in any 365-day period in respect of a Demand Registration hereunder.

 

3.1.2 Copies.  The Company shall, prior to filing a Registration Statement or
prospectus, or any amendment or supplement thereto, furnish without charge to
the holders of Registrable Securities included in such registration, and such
holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as the holders of Registrable
Securities included in such registration or legal counsel for any such holders
may request in order to facilitate the disposition of the Registrable Securities
owned by such holders.

 

3.1.3 Amendments and Supplements.  The Company shall prepare and file with the
Commission such amendments, including post-effective amendments, and supplements
to such Registration Statement and the prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective and in
compliance with the provisions of the Securities Act until all Registrable
Securities and other securities covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement or such securities have been withdrawn.

 

3.1.4 Notification.  After the filing of a Registration Statement, the Company
shall promptly, and in no event more than two (2) business days after such
filing, notify the holders of Registrable Securities included in such
Registration Statement of such filing, and shall further notify such holders
promptly and confirm such advice in writing in all events within two
(2) business days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post- effective
amendment to such Registration Statement

 

7

--------------------------------------------------------------------------------


 

becomes effective; (iii) the issuance or threatened issuance by the Commission
of any stop order (and the Company shall take all actions required to prevent
the entry of such stop order or to remove it if entered); and (iv) any request
by the Commission for any amendment or supplement to such Registration Statement
or any prospectus relating thereto or for additional information or of the
occurrence of an event requiring the preparation of a supplement or amendment to
such prospectus so that, as thereafter delivered to the purchasers of the
securities covered by such Registration Statement, such prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and promptly make available to the holders of Registrable
Securities included in such Registration Statement any such supplement or
amendment; except that before filing with the Commission a Registration
Statement or prospectus or any amendment or supplement thereto, including
documents incorporated by reference, the Company shall furnish to the holders of
all Registrable Securities included in such Registration Statement and to the
legal counsel for any such holders, copies of all such documents proposed to be
filed sufficiently in advance of filing to provide such holders and legal
counsel with a reasonable opportunity to review such documents and comment
thereon, and the Company shall not file any Registration Statement or prospectus
or amendment or supplement thereto, including documents incorporated by
reference, to which such holders or their legal counsel shall object.

 

3.1.5 State Securities Laws Compliance.  The Company shall (i) register or
qualify the Registrable Securities covered by the Registration Statement under
such securities or “blue sky” laws of such jurisdictions in the United States as
the holders of Registrable Securities included in such Registration Statement
(in light of their intended plan of distribution) may request and (ii) take such
action necessary to cause such Registrable Securities covered by the
Registration Statement to be registered with or approved by such other
governmental authorities as may be necessary by virtue of the business and
operations of the Company and do any and all other acts and things that may be
necessary or advisable to enable the holders of Registrable Securities included
in such Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions;  provided,  however, that the Company shall
not be required to qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this paragraph or subject
itself to taxation in any such jurisdiction.

 

3.1.6 Agreements for Disposition.  The Company shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of any Registrable Securities.  The
representations, warranties and covenants of the Company in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of the holders of
Registrable Securities included in such Registration Statement.  No holder of
Registrable Securities included in such Registration Statement shall be required
to make any representations or warranties in the underwriting agreement except,
if applicable, with respect to such holder’s organization, good standing,
authority, title to Registrable Securities, lack of conflict of such sale with
such holder’s material agreements and organizational documents, and with respect
to written information relating to such holder that such holder has furnished in
writing expressly for inclusion in such Registration Statement.  Holders of
Registrable Securities shall agree to such covenants and indemnification and
contribution obligations for selling stockholders as are customarily contained
in agreements of that type.  Further, such holders shall cooperate fully in the

 

8

--------------------------------------------------------------------------------


 

preparation of the Registration Statement and other documents relating to any
offering in which they include securities pursuant to Section 2 hereof.  Each
holder shall also furnish to the Company such information regarding itself, the
Registrable Securities held by such holder, as applicable, and the intended
method of disposition of such securities as shall be reasonably required to
effect the registration of the Registrable Securities.

 

3.1.7 Cooperation.  The principal executive officer of the Company and all other
officers and members of the management of the Company shall, and the Company
shall cause such Persons to, cooperate fully in any offering of Registrable
Securities hereunder, which cooperation shall include, without limitation, the
preparation of the Registration Statement with respect to such offering and all
other offering materials and related documents, and participation in meetings,
including without limitation, any meetings conducted for the purpose of due
diligence, with Underwriters, attorneys, accountants and potential investors.

 

3.1.8 Records.  The Company shall make available for inspection by the holders
of Registrable Securities included in such Registration Statement, any
Underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other professional retained by any
holder of Registrable Securities included in such Registration Statement or any
Underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, as shall be necessary to enable them to exercise
their due diligence responsibility, and cause the Company’s officers, directors
and employees to supply all information requested by any of them in connection
with such Registration Statement.

 

3.1.9 Opinions and Comfort Letters.  The Company shall furnish to each holder of
Registrable Securities included in any Registration Statement a signed
counterpart, addressed to such holder, of (i) any opinion of counsel to the
Company delivered to any Underwriter, and (ii) any comfort letter from the
Company’s independent public accountants delivered to any Underwriter.  In the
event no legal opinion is delivered to any Underwriter, the Company shall
furnish to each holder of Registrable Securities included in such Registration
Statement, at any time that such holder elects to use a prospectus, an opinion
of counsel to the Company to the effect that the Registration Statement
containing such prospectus has been declared effective and that no stop order is
in effect.

 

3.1.10 Earnings Statement.  The Company shall comply with all applicable
rules and regulations of the Commission and the Securities Act, and make
available to its stockholders, as soon as practicable, an earnings statement
covering a period of twelve (12) months, beginning within three (3) months after
the effective date of the Registration Statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder.

 

3.1.11 Listing.  The Company shall use its reasonable best efforts to cause all
Registrable Securities included in any registration to be listed on such
exchanges or otherwise designated for trading in the same manner as similar
securities issued by the Company are then listed or designated or, if no such
similar securities are then listed or designated, in a manner satisfactory to
the holders of a Majority-in-Interest of the Registrable Securities included in
such registration, and in any event no later than the effective date of the
corresponding Registration Statement.

 

9

--------------------------------------------------------------------------------


 

3.1.12 Certificates.  The Company shall facilitate the timely preparation and
delivery of certificates representing the Registrable Securities sold or to be
sold pursuant to a Registration Statement, which certificates shall not bear any
restrictive legends, and shall cause such Registrable Securities to be in such
names as the applicable holder(s) of such Registrable Securities may request in
writing at least three (3) business days prior to any sale of such Registrable
Securities.

 

3.2 Obligation to Suspend Distribution.  Upon receipt of any notice from the
Company of the happening of any event of the kind described in
Section 3.1.4(iv), or, in the case of a resale registration on Form S-3 pursuant
to Section 2.3 hereof, upon any suspension by the Company, pursuant to a written
insider trading compliance program adopted by the Company’s Board of Directors,
of the ability of all “insiders” covered by such program to transact in the
Company’s securities because of the existence of material non-public
information, each holder of Registrable Securities included in any registration
shall immediately discontinue disposition of such Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such holder receives the supplemented or amended prospectus contemplated
by Section 3.1.4(iv) or the restriction on the ability of “insiders” to transact
in the Company’s securities is removed, as applicable, and, if so directed by
the Company, each such holder will deliver to the Company all copies, other than
permanent file copies then in such holder’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice.

 

3.3 Registration Expenses.  The Company shall bear all costs and expenses
incurred in connection with any Demand Registration pursuant to Section 2.1, any
Piggy-Back Registration pursuant to Section 2.2, and any registration on
Form S-3 effected pursuant to Section 2.3, and all expenses incurred in
performing or complying with its other obligations under this Agreement, whether
or not the Registration Statement becomes effective, including, without
limitation: (i) all registration and filing fees; (ii) fees and expenses of
compliance with securities or “blue sky” laws (including fees and disbursements
of counsel in connection with blue sky qualifications of the Registrable
Securities); (iii) printing expenses; (iv) the Company’s internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees); (v) the fees and expenses incurred in connection with the listing of
the Registrable Securities as required by Section 3.1.11; (vi) Financial
Industry Regulatory Authority, Inc.  fees; (vii) fees and disbursements of
counsel for the Company and fees and expenses for independent certified public
accountants retained by the Company (including the expenses or costs associated
with the delivery of any opinions or comfort letters requested pursuant to
Section 3.1.9); (viii) the fees and expenses of any special experts retained by
the Company in connection with such registration; and (ix) the fees and expenses
of one legal counsel selected by the holders of a Majority-in-Interest of the
Registrable Securities included in such registration.  The Company shall have no
obligation to pay any underwriting discounts or selling commissions attributable
to the Registrable Securities being sold by the holders thereof, which
underwriting discounts or selling commissions shall be borne by such holders. 
Additionally, in an underwritten offering, all selling stockholders and the
Company shall bear the expenses of the Underwriter pro rata in proportion to the
respective amount of shares each is selling in such offering.

 

3.4 Information.  The holders of Registrable Securities shall provide such
information as may reasonably be requested by the Company, or the managing
Underwriter, if any, in connection

 

10

--------------------------------------------------------------------------------


 

with the preparation of any Registration Statement, including amendments and
supplements thereto, in order to effect the registration of any Registrable
Securities under the Securities Act pursuant to Section 2 and in connection with
the Company’s obligation to comply with federal and applicable state securities
laws.

 

4.               INDEMNIFICATION AND CONTRIBUTION.

 

4.1 Indemnification by the Company.  The Company agrees to indemnify and hold
harmless the Investor and each other holder of Registrable Securities, and each
of their respective officers, employees, affiliates, directors, partners,
members, attorneys and agents, and each Person, if any, who controls the
Investor or any other holder of Registrable Securities (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) (each, an
“Investor Indemnified Party “), from and against any expenses, losses,
judgments, claims, damages or liabilities, whether joint or several, arising out
of or based upon any untrue statement (or allegedly untrue statement) of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained in the
Registration Statement, or any amendment or supplement to such Registration
Statement, or arising out of or based upon any omission (or alleged omission) to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, or any violation by the Company of the
Securities Act or any rule or regulation promulgated thereunder applicable to
the Company and relating to action or inaction required of the Company in
connection with any such registration; and the Company shall promptly reimburse
the Investor Indemnified Party for any legal and any other expenses reasonably
incurred by such Investor Indemnified Party in connection with investigating and
defending any such expense, loss, judgment, claim, damage, liability or action; 
provided, however, that the Company will not be liable in any such case to the
extent that any such expense, loss, claim, damage or liability arises out of or
is based upon any untrue statement or allegedly untrue statement or omission or
alleged omission made in such Registration Statement, preliminary prospectus,
final prospectus, or summary prospectus, or any such amendment or supplement, in
reliance upon and in conformity with information furnished to the Company, in
writing, by the selling holder with which such Investor Indemnified Party is
affiliated expressly for use therein.  The Company also shall indemnify any
Underwriter of the Registrable Securities, their officers, affiliates,
directors, partners, members and agents and each Person who controls such
Underwriter on substantially the same basis as that of the indemnification
provided above in this Section 4.1.

 

4.2 Indemnification by Holders of Registrable Securities.  Each selling holder
of Registrable Securities will, in the event that any registration is being
effected under the Securities Act pursuant to this Agreement of any Registrable
Securities held by such selling holder, indemnify and hold harmless the Company,
each of its directors and officers and each Underwriter (if any), and each other
selling holder and each other Person, if any, who controls another selling
holder or such Underwriter within the meaning of the Securities Act, against any
losses, claims, judgments, damages or liabilities, whether joint or several,
insofar as such losses, claims, judgments, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement (or
allegedly untrue statement) of a material fact contained in any Registration
Statement under which the sale of such Registrable Securities was registered
under the Securities Act, any preliminary prospectus, final prospectus or
summary prospectus

 

11

--------------------------------------------------------------------------------


 

contained in the Registration Statement, or any amendment or supplement to the
Registration Statement, or arise out of or are based upon any omission (or
alleged omission) to state a material fact required to be stated therein or
necessary to make the statement therein not misleading, if the statement or
omission was made in reliance upon and in conformity with information furnished
in writing to the Company by such selling holder expressly for use therein, and
shall reimburse the Company, its directors and officers, and each other selling
holder or controlling Person for any legal or other expenses reasonably incurred
by any of them in connection with investigation or defending any such loss,
claim, damage, liability or action.  Each selling holder’s indemnification
obligations hereunder shall be several and not joint and shall be limited to the
amount of any net proceeds actually received by such selling holder from the
sale of Registrable Securities which gave rise to such indemnification
obligation.

 

4.3 Conduct of Indemnification Proceedings.  Promptly after receipt by any
Person of any notice of any loss, claim, damage or liability or any action in
respect of which indemnity may be sought pursuant to Section 4.1 or 4.2, such
Person (the “Indemnified Party “) shall, if a claim in respect thereof is to be
made against any other Person for indemnification hereunder, notify such other
Person (the “Indemnifying Party “) in writing of the loss, claim, judgment,
damage, liability or action;  provided, however, that the failure by the
Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent the
Indemnifying Party is actually and materially prejudiced by such failure.  If
the Indemnified Party is seeking indemnification with respect to any claim or
action brought against the Indemnified Party, then the Indemnifying Party shall
be entitled to participate in such claim or action, and, to the extent that it
wishes, jointly with all other Indemnifying Parties, to assume control of the
defense thereof with counsel reasonably satisfactory to the Indemnified Party. 
After notice from the Indemnifying Party to the Indemnified Party of its
election to assume control of the defense of such claim or action, the
Indemnifying Party shall not be liable to the Indemnified Party for any legal or
other expenses subsequently incurred by the Indemnified Party in connection with
the defense thereof other than reasonable costs of investigation;  provided,
however, that in any action in which both the Indemnified Party and the
Indemnifying Party are named as defendants, the Indemnified Party shall have the
right to employ separate counsel (but no more than one such separate counsel) to
represent the Indemnified Party and its controlling Persons who may be subject
to liability arising out of any claim in respect of which indemnity may be
sought by the Indemnified Party against the Indemnifying Party, with the fees
and expenses of such counsel to be paid by such Indemnifying Party if, based
upon the written opinion of counsel of such Indemnified Party, representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, consent to entry of
judgment or effect any settlement of any claim or pending or threatened
proceeding in respect of which the Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such judgment or settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such claim or proceeding.

 

4.4 Contribution.

 

4.4.1 If the indemnification provided for in the foregoing Sections 4.1, 4.2 and
4.3 is

 

12

--------------------------------------------------------------------------------


 

unavailable to any Indemnified Party in respect of any loss, claim, damage,
liability or action referred to herein, then each such Indemnifying Party, in
lieu of indemnifying such Indemnified Party, shall contribute to the amount paid
or payable by such Indemnified Party as a result of such loss, claim, damage,
liability or action in such proportion as is appropriate to reflect the relative
fault of the Indemnified Parties and the Indemnifying Parties in connection with
the actions or omissions which resulted in such loss, claim, damage, liability
or action, as well as any other relevant equitable considerations.  The relative
fault of any Indemnified Party and any Indemnifying Party shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such Indemnified Party or such Indemnifying
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

4.4.2 The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.

 

4.4.3 The amount paid or payable by an Indemnified Party as a result of any
loss, claim, damage, liability or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim. 
Notwithstanding the provisions of this Section 4.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the dollar
amount of the net proceeds (after payment of any underwriting fees, discounts,
commissions or taxes) actually received by such holder from the sale of
Registrable Securities which gave rise to such contribution obligation.  No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

 

5.               UNDERWRITING AND DISTRIBUTION.

 

5.1 Rule 144.  The Company covenants that it shall use its commercially
reasonable best efforts to (a) file any reports required to be filed by it under
the Securities Act and the Exchange Act in order to maintain its status as a
“reporting issuer” under Rule 144(c)(1) under the Securities Act, (b) obtain
eligibility to use Form S-3, and (c) take such further action as the holders of
Registrable Securities may reasonably request, all to the extent required from
time to time to enable such holders to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 under the Securities Act, as such rules may be amended from
time to time, or any similar rule or regulation hereafter adopted by the
Commission.

 

6.               MISCELLANEOUS.

 

6.1 Other Registration Rights.  The Company represents and warrants to each
party hereto that no Person, other than a holder of the Registrable Securities,
has any right to require the Company to register any shares of the Company’s
capital stock for sale or to include shares of

 

13

--------------------------------------------------------------------------------


 

the Company’s capital stock in any registration filed by the Company for the
sale of shares of capital stock for its own account or for the account of any
other Person.

 

6.2 Assignment; No Third Party Beneficiaries.  This Agreement and the rights,
duties and obligations of the Company hereunder may not be assigned or delegated
by the Company in whole or in part.  This Agreement and the rights, duties and
obligations of each holder of Registrable Securities hereunder may be freely
assigned by each such holder of Registrable Securities in conjunction with and
to the extent of any transfer thereof by any holder to any party who signs a
joinder agreement to this Agreement in a form reasonably satisfactory to the
Company.  This Agreement and the provisions hereof shall be binding upon and
shall inure to the benefit of each of the parties hereto and their respective
successors and the permitted assigns of each holder of Registrable Securities or
of any assignee of any holder of Registrable Securities.  This Agreement is not
intended to confer any rights or benefits on any Persons that are not party
hereto other than as expressly set forth in Article 4 and this Section 6.2.

 

6.3 Notices.  All notices, requests, demands, claims and other communications
that are required or may be given pursuant to this Agreement must be in writing
and delivered personally against written receipt, by facsimile or by reputable
domestic or international overnight courier to the parties at the following
addresses (or to the attention of such other Person or at such other address as
any party may provide to the other party by notice in accordance with this
Section 8.04):

 

If to any Investor Party:

 

Pegasus Deerfield (AIV), LLC

505 Park Avenue, 22nd Floor

New York, NY 10022

Attention: Rodney Cohen

Telephone: (212) 710-2500

Facsimile: (212) 355-2303

 

with a copy to (which shall not constitute notice):

 

Pegasus Capital Advisors, L.P.

505 Park Avenue, 22nd Floor

New York, NY 10022

Attention: Rodney Cohen

Telephone: (212) 710-2500

Facsimile: (212) 355-2303

 

and with a copy (which shall not constitute notice) to:

 

Akin Gump Strauss Hauer & Feld LLP

590 Madison Avenue

New York, NY 10022

Attention: Bruce S.  Mendelsohn, Esq.

Telephone: (212) 872-1000

Facsimile: (212) 872-1002

 

14

--------------------------------------------------------------------------------


 

If to the Company:

 

Deerfield Capital Corp.

6250 North River Road

Rosemont, IL  60018

Attention: Jonathan Trutter

Telephone: (773) 380-1600

Facsimile: (773) 380-1695

 

with a copy (which shall not constitute notice) to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY  10022

Attention: Paul Watterson

Telephone: (212) 756-2000

Facsimile: (212) 593-5955

 

Any such notice, request, demand, claim or other communication will be deemed to
have been given (a) if personally delivered, when so delivered, (b) if sent by
facsimile, upon transmission with electronic confirmation thereof or (c) if sent
by reputable domestic or international overnight courier, when received.

 

6.4 Severability.  This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof.  Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

 

6.5 Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

 

6.6 Entire Agreement.  This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written.

 

6.7 Modifications and Amendments.  No amendment, modification or termination of
this Agreement shall be binding upon any party unless executed in writing by
such party.

 

6.8 Titles and Headings.  Titles and headings of Sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.

 

6.9 Waivers and Extensions.  Any party to this Agreement may waive any right,
breach or default which such party has the right to waive, provided that such
waiver will not be effective

 

15

--------------------------------------------------------------------------------


 

against the waiving party unless it is in writing, is signed by such party, and
specifically refers to this Agreement.  Waivers may be made in advance or after
the right waived has arisen or the breach or default waived has occurred.  Any
waiver may be conditional.  No waiver of any breach of any agreement or
provision herein contained shall be deemed a waiver of any preceding or
succeeding breach thereof nor of any other agreement or provision herein
contained.  No waiver or extension of time for performance of any obligations or
acts shall be deemed a waiver or extension of the time for performance of any
other obligations or acts.

 

6.10 Remedies Cumulative.  In the event that the Company fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, the Investor or any other holder of Registrable Securities may
proceed to protect and enforce its rights by suit in equity or action at law,
whether for specific performance of any term contained in this Agreement or for
an injunction against the breach of any such term or in aid of the exercise of
any power granted in this Agreement or to enforce any other legal or equitable
right, or to take any one or more of such actions, without being required to
post a bond.  None of the rights, powers or remedies conferred under this
Agreement shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to any other right, power or remedy, whether
conferred by this Agreement or now or hereafter available at law, in equity, by
statute or otherwise.

 

6.11 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.  Each of the parties hereby agrees
that any action, proceeding or claim against it arising out of or relating in
any way to this Agreement shall be brought and enforced in the courts of the
State of New York or the United States District Court for the Southern District
of New York, and irrevocably submits to such jurisdiction, which jurisdiction
shall be exclusive.  Each of the parties hereby waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum.

 

6.12 Waiver of Trial by Jury.  EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT, COUNTERCLAIM OR OTHER
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF,
CONNECTED WITH OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY, OR THE ACTIONS OF THE INVESTOR IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

 

 

DEERFIELD CAPITAL CORP.

 

 

 

 

 

By:

/s/ Robert A. Contreras

 

 

 

 

Name:

Robert A. Contreras

 

 

 

 

Title:

General Counsel

 

 

 

 

 

 

 

 

 

 

PEGASUS DEERFIELD (AIV), LLC.

 

 

 

 

By:

Pegasus Investors IV, L.P.,

 

 

its managing member

 

 

 

 

By:

Pegasus Investors IV GP, L.L.C.,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Rodney Cohen

 

 

 

 

Name:

Rodney Cohen

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------